Citation Nr: 1633080	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-40 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel




INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from July 1972 to January 1973, with subsequent Reserve service through August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in relevant part, denied service connection for bilateral hearing loss and tinnitus.

In February 2016, the Board remanded the above-listed issues for additional development.  That development has been completed, and the case now returns to the Board for further review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record does not demonstrate a current diagnosis of bilateral hearing loss for VA purposes.

2.  Tinnitus is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).



2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in a May 2012 letter prior to the initial adjudication of his claims.  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA treatment records have been obtained and associated with the claims file.  

The Veteran was also provided with a VA examination in September 2012.  Pursuant to the Board's prior remand, an additional examination was obtained in April 2016.  However, both examiners stated that the test results obtained were inconsistent and did not reflect the Veteran's maximal effort.  Despite additional instruction and encouragement, there was no improvement in the admitted responses, and overall there was poor interest reliability.  Because the test results were invalid, an opinion regarding the etiology of the Veteran's claimed condition could not be rendered.

While it is regrettable that these examinations did not yield the desired information, it appears that this was due to a failure to cooperate on the part of the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a one way street.).  The Board has considered the July 2016 request from the Veteran's representative that VA obtain an opinion, without examination, to address the etiology of the Veteran's claimed conditions.  However, as noted above, the examiners indicated that such opinions could not be rendered without test results from an examination, and therefore an additional remand to develop the claims is not warranted.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


II.  Service Connection

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d). Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

For the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), including sensorineural hearing loss and tinnitus (both categorized as 'organic disease of the nervous system'), if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes').  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (defining tinnitus as an 'organic disease[] of the nervous system' included under § 3.309(a) at a minimum when there is evidence of acoustic trauma).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition 'noted' during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss and tinnitus (organic diseases of the nervous system under 38 C.F.R. § 3.309(a)) if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the 
claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For hearing loss, a current disability requires auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

Unfortunately, the evidence of record does not demonstrate a current diagnosis of bilateral hearing loss for VA purposes.  The only evidence in the file addressing whether current hearing loss is present are VA records from April 2013.  These records reflect diagnoses of bilateral normal to moderate sensorineural hearing loss, but specific auditory thresholds were not recorded.  Word recognition scores were 96 percent in the right ear and 100 percent in the left ear.  These findings are not sufficient to establish a current hearing loss disability for VA purposes.  As noted earlier, the Veteran was afforded two VA examinations, but the results of that testing were not valid.  

While the Veteran believes he currently has bilateral hearing loss for VA purposes, he is not competent to provide a diagnosis in this case.  The issue is medically complex and requires specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  There is no indication that the Veteran has the medical training to self-test his hearing for puretone thresholds or Maryland CNC speech recognition results that would reveal hearing loss for VA purposes under 38 C.F.R. § 3.385.

As the evidence does not show a current hearing loss disability for VA purposes, service connection for hearing loss is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ( 'In the absence of proof of a present disability there can be no valid claim.').

With respect to tinnitus, the Veteran is competent to diagnose that condition for himself.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe).  Therefore, element (1) of service connection, a current disability, has been met for tinnitus.

With respect to element (2), the Veteran's records show he served as an infantryman in service.  Therefore, his exposure to small arms fire and other similar acoustic trauma is acknowledged and an in-service event has been demonstrated.  

With respect to element (3), a link between the current condition and the in-service event, the evidence does not include a competent medical opinion attributing tinnitus to noise exposure in service.  As noted earlier, the VA examiners stated that no opinion could be generated without valid test results.  Moreover, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011), as to the specific issue in this case, the Veteran does not have the required medical knowledge to attribute his tinnitus to noise exposure in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has also considered whether tinnitus can be established through a continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 

1331 (Fed. Cir. 2013).  However, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses of tinnitus.  During his July 1972 enlistment examination and January 1973 separation examination, he denied any history of hearing loss or ear trouble.  Additional records from August 1973 noted that he was free of disease or physical defects results from annual training duty.  

In his December 2011 claim, the Veteran indicated that tinnitus began during service, and treatment records from April 2015 show he reported having bilateral tinnitus for many years.  As the Veterans' assertion conflicts with the more probative contemporaneous January 1973 report of medical history in which he denied ear trouble, and as he made this assertion solely within the context of supporting a claim for benefits, the Board finds his assertion of an in-service onset of tinnitus not credible.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Madden v. Gober, 125 F.3d 1477, 1480 (Fed. Cir. 1997) (observing that 'lay evidence which is in fundamental conflict with other lay evidence and is, for that reason, found not credible in a given case, is surely suspect. '); Buchanan v. Nicholson, 451 F.3d 1331, 13337 (Fed. Cir. 2006) (holding that 'the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias[.]').

In sum, while the Veteran has a current tinnitus disability, the overall weight of the evidence is against a finding that it had its onset during service or is otherwise etiologically related to service.  


As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, entitlement to service connection for bilateral hearing loss and tinnitus is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


